[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ______________________               FILED
                                                 U.S. COURT OF APPEALS
                                                   ELEVENTH CIRCUIT
                           No. 06-12330               December 13, 2006
                       Non-Argument Calendar        THOMAS K. KAHN
                      ______________________              CLERK

               D. C. Docket No. 03-03106-CV-JTC-1

JAMES M. CARROLL,
JIMMY FARIST,
ROBERT V. VITALE,
CARL MASON,
JIM C. WEST,
RONNIE C. BRUCE,
MARK GALLMAN,
RICHARD UNDERWOOD

                                               Plaintiff-Appellants,

ROGER D. GOSSAGE,

                                               Plaintiff,

v.

INTERNATIONAL ASSOCIATION OF MACHINISTS
AND AEROSPACE-WORKERS,
R. THOMAS BUFFENBARGER,
ROBERT THAYER,
WARREN L. MART,
RONALD A. ELDRIDGE, et al.,

                                               Defendants-Appellees.
                             ______________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                           _______________________

                                (December 13, 2006)

Before TJOFLAT, ANDERSON and BIRCH, Circuit Judges.

PER CURIAM:

       This is a dispute between an international labor union, International

Association of Machinists and Aerospace Workers (“IAM”), and former officers

and representatives of the union’s affiliated local union, Local Lodge 709 (“Local

709"), over which the IAM exercises supervisor authority conferred on it by its

Constitution. The dispute centers on the IAM’s discipline of sixteen former Local

709 officers and representatives, including nine plaintiffs, pursuant to the IAM

Constitution based on their acceptance and retention of travel allowances for first-

class air travel on union business when they did not fly first-class or did not fly at

all. The dispute also centers on the IAM’s imposition of a trusteeship on Local

709.

       Five counts of the complaint are before us in this appeal; as to each, the

district court granted the IAM defendants summary judgment. Counts I and II are

brought under Title III of the Labor-Management Reporting and Disclosure Act

                                           2
(“LMRDA”) and allege that the IAM improperly imposed a trusteeship on Local

709. Counts III and IV are retaliation claims brought under § 101(a)(2) of Title I

of the LMRDA. These counts allege that the purported misuse of funds, i.e., the

improper retention of travel allowances for first-class air travel, was a pretext for

plaintiffs’ suspensions under the IAM Constitution. According to plaintiffs, they

were suspended not for improper retention of travel allowances, but because they

had disagreed with the IAM over Local 709's collective bargaining negotiations

with Lockheed Marietta in 2002. Count VI consists of pendent state law claims

for defamation based on written and oral statements by defendants accusing

plaintiffs of misappropriating union funds.

      The district court granted the defendants summary judgment in an order

entered March 15, 2006. The court rejected Counts I and II on the grounds that

the claims therein asserted are moot; the IAM’s trusteeship over Local 709 had

ceased to exist, thus precluding a grant of equitable relief, and that Title III of the

LMRDA precluded an award of damages. The court disposed of Counts III and

IV on the ground that plaintiffs failed to establish that the alleged retaliation was

“causally connected” to plaintiffs’ exercise of free speech. Eighteen months

passed between plaintiffs’speech and their suspensions, making the requisite

causation difficult for them to prove. The court indicated that they might have

                                           3
overcome this problem by pointing to other evidence of causation, but as the court

properly observed, they cited none. The court ruled against plaintiffs on Count VI

on the ground that their defamation claims were preempted by § 301 of the Labor

Management Relations Act.

      In this appeal, plaintiffs contend that the court misapplied the law in

granting summary judgment on Counts I and II. We disagree. These claims are

moot for the reasons the court cited in its order. Plaintiffs argue that a fact issue

exists regarding the causation element of their Counts III and IV retaliation claims.

We find none. The court correctly held that plaintiffs failed to show that they

were disciplined on account of their speech. As for Count VI, plaintiffs find error

in the court’s preemption analysis in rejecting their state law defamation claims.

We find no error.

      The district court’s judgment is, accordingly,

      AFFIRMED.




                                           4